Citation Nr: 1820551	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-27 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for surgery resulting in right peroneal nerve injury, right foot drop sensory neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1959 to February 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied this claim.  

This case was previously before the Board in July 2013 and again in January 2014.  In January 2017, the Board denied entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for surgery resulting in right peroneal nerve injury, right foot drop sensory neuropathy.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) by the parties, the Court, in an October 2017 Order, vacated the Board's decision and remanded this issue back to the Board for development consistent with the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for surgery resulting in right peroneal nerve injury, right foot drop sensory neuropathy.  The Court has directed that additional development is necessary in this appeal.  The Board is bound by the findings contained in the Joint Motion, as adopted by the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

The JMR stipulates that in January 2014, the Board found a September 2013 VA medical opinion to be inadequate and remanded the claim for a new medical opinion.  While a new VA medical opinion was obtained in December 2015, such opinion was inadequate as it was nearly identical to a September 2013 opinion.  Therefore, a remand is necessary for the VA to obtain a medical opinion that complies with the January 2014 Board remand instructions.  

Additionally, in January 2018, the Veteran references treatment in 2017 for the knee at a VA facility, so those records must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's medical records from the VAMC Hines, including the Joliet Community Based Outpatient Clinic, from 2009 to the present.

2.  DO NOT PROCEED WITH THE FOLLOWING INSTRUCTION UNTIL THE VA RECORDS ARE OBTAINED.

3.  Then, obtain a VA medical opinion with regard to the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for surgery resulting in right peroneal nerve injury, right foot drop sensory neuropathy.  The claims folder and a copy of this Remand should be reviewed by the examiner, and the examiner must annotate that the examination report in the claims file was in fact made available for review in conjunction with the examination.  The examiner is requested to address the following question:

Whether it is at least as likely as not (50 percent or greater probability) that the proximate cause of the Veteran's unstable right knee resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or an event not reasonably foreseeable.  If it is necessary to reexamine the Veteran in order to provide the requested opinion, that should be accomplished.

To comply with the Joint Remand in this case, if the examiner finds the Veteran's unstable right knee was the result of a known complication, the examiner is instructed to discuss whether the possibility of surgical negligence is foreclosed where the resultant disability is also a known complication of the surgical procedure.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

4.  After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L .KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



